DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geurts (US 9,953,080).

Regarding claim 1, Geurts discloses an image sensor (Figs. 1 & 6), comprising:
a photodiode (20) configured to accumulate charge generated by scenery light (col. 2, lines 46-57 and col. 5, lines 14-16);

Regarding claim 19, Geurts discloses an image sensor, comprising:
a photodiode (20) configured to accumulate charge generated by scenery light; 
a storage node (floating diffusion node 28) that is configured to receive and to store charge generated by parasitic light and dark noise signals during a first phase (step 102 in Fig. 9 that stores and samples parasitic light and dark noise from storage gate 34’) and that is further 32configured to receive and to store the accumulated charge from the photodiode during a second phase (step 98 in Fig. 9 that stores and samples the scenery light from storage gate 34) that is different than the first phase; and circuitry configured to subtract the charge obtained during the first phase from the charge obtained during the second phase to cancel out any undesired signal contribution from the parasitic light and the dark noise signals (see col. 5, line 51 to col. 6, line 20.  It is noted that the order of first phase and the second phase in Geurts meets the claim limitations in a broad sense).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts (US 9,853,080) in view of Asatsuma et al. (US 2013/0214371).

Regarding claim 2, although Geurts teaches the first storage node (34) that comprises a first charge storage configured to store the signals generated from incident light encompassing low scenery light signals as discussed in claim 1 (all normal lighting situations without causing overflowing of the charges are considered as low scenery light signals).  Geurts fails to teach that the first storage node comprises a first overflow storage region configured to store high scenery light signals (overflown charge signals according to the Applicant’s specification). 
Asatsuma, however, teaches an image sensor in which an overflow charge storage region (67 in Fig. 8) is configured to store charges overflown from a first charge storage region (66) due to high illumination of the scene (high scenery signals) for the benefit of extending dynamic range (see Asatsuma, Fig. 8, par. [0163] and [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the image sensor in Geurts to incorporate the teaching of Asatsuma to implement the first overflow charge region for storing high scenery light signals in order to extend the dynamic range of the image as discussed above. 
Regarding claim 20, the subject matter of this claim is also met by the combined teaching of Geurts and Asatsuma as discussed in claim 2 above. 

Allowable Subject Matter
Claims 14-18 are allowed.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 14, although Geurts teaches a first storage gate (34’) for storing charges generated by parasitic light and dark noise signals, this storage gate is NOT coupled directly to the photodiode 20 but instead it is coupled to a floating diffusion via gate 38’.  Furthermore, an anti-blooming gate 32 in Geurts is coupled between VAA and the photodiode 20.  No single overflow capacitor is disclosed by Geurts to meet the instant claim limitations.  Therefore, the prior art of record, either alone or in combination, fails to teach or suggest the combination of all limitations of an image sensor pixel in claim 14 that includes “a first storage gate coupled directly to the photodiode, wherein the first storage gate is configured to store charge generated by parasitic light and dark noise signals; a second storage gate coupled directly to the photodiode, wherein the second storage gate is configured to store charge generated by scenery light; a single overflow capacitor; and an anti-blooming gate coupled between the photodiode and the overflow capacitor.” 
Regarding claims 15-18, these claims are dependent from claim 14.
Regarding claim 3, the prior art of record also fails to teach the limitations of claim 3, in combination with claims 1 and 2, that include “the second storage node comprises a second charge storage region configured to store low parasitic light and dark noise signals and a second overflow storage region configured to store high parasitic light and dark noise signals.”
Regarding claims 4-10, these claims are directly or indirectly dependent from claim 3.
Regarding claim 11, the prior art of record also fails to teach or suggest the limitations of “the photodiode is formed in a front side of a substrate, wherein the image sensor further comprises optical diffracting structures formed at a back side of the substrate, and wherein the optical diffracting 30structures are configured to distribute the parasitic light equally between the first and second storage nodes.”
Regarding claims 12 and 13, these claims are dependent from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/             Primary Examiner, Art Unit 2697